
	
		III
		110th CONGRESS
		2d Session
		S. RES. 443
		IN THE SENATE OF THE UNITED STATES
		
			February 5, 2008
			Mrs. Dole submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating February 2008 as
		  Go Direct Month.
	
	
		Whereas, in fiscal year 2007, nearly 60,000 checks issued
			 by the Department of the Treasury, worth approximately $56,000,000, were
			 endorsed by forgery;
		Whereas the Department of the Treasury receives
			 approximately 1,400,000 inquiries each year regarding problems with paper
			 checks;
		Whereas, each month, nearly 12,000,000 social security and
			 other Federal benefit payments are made with checks;
		Whereas the United States would generate approximately
			 $132,000,000 in annual savings if all Federal benefit checks were paid by
			 direct deposit;
		Whereas the use of direct deposit is a more secure,
			 reliable, and cost-effective method of payment than paper checks because the
			 use of direct deposit—
			(1)helps protect
			 against identity theft and fraud;
			(2)provides easier
			 access to funds during emergencies and natural disasters; and
			(3)provides the
			 people of the United States with more control over their money;
			Whereas the Department of the Treasury and the Federal
			 Reserve Banks have launched Go Direct, a national campaign to
			 motivate people who receive Federal benefit payments to use direct deposit to
			 receive those payments;
		Whereas Go Direct works with more than
			 1,100 partners across the Nation, including financial institutions, advocacy
			 groups, and community organizations;
		Whereas more than 130 financial institutions representing
			 25,000 branches nationwide participated in the 2007 Go
			 Direct Champions competition to encourage the use of direct
			 deposit among people who receive Federal benefit payments; and
		Whereas more than 1,600,000 people in the United States
			 have switched from paper checks to direct deposit to receive Federal benefit
			 payments since Go Direct launched in the fall of 2004: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 February 2008 as Go Direct Month;
			(2)supports the
			 goals and ideals of the Go Direct campaign;
			(3)commends Federal,
			 State, and local governments, nonprofit agencies, and the private sector for
			 promoting February as Go Direct Month; and
			(4)encourages people
			 in the United States who are eligible to receive social security or other
			 Federal benefit payments to—
				(A)participate in
			 events and awareness initiatives held during the month of February with respect
			 to using direct deposit;
				(B)become informed
			 about the convenience and safety of direct deposit; and
				(C)consider signing
			 up for direct deposit of social security or other Federal benefit
			 payments.
				
